Citation Nr: 1214859	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  03-36 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for coronary artery disease, post coronary artery bypass graft.  

3.  Entitlement to service connection for a low back disability.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a renal mass, status post nephrectomy.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for bladder cancer.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for a prostate disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2001 and June 2005 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2007 decision, the Board denied the Veteran's application to reopen service connection claims for a renal mass, bladder cancer, a left knee disability, and a prostate disability.  The Board also denied service connection for a right knee disability and coronary artery disease.  The Veteran thereafter appealed these denials to the United States Court of Appeals for Veterans Claims (Court), which issued a June 2009 order granting a Joint Motion for Remand (Joint Motion) vacating the denials and returning these issues to the Board for additional development.  

In an April 2009 decision, the Board denied service connection for a low back disability.  The Veteran thereafter appealed that denial to the Court, which issued a January 2010 order granting a Joint Motion for Remand (Joint Motion) vacating the Board decision as to that denial and returning that issue to the Board for additional development.  

Most recently, these issues were presented to the Board in August 2010, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam and his exposure to herbicides is presumed. 

2.  Competent evidence has not been presented establishing a nexus between any current right knee disability and an in-service disease or injury, and a current right knee disability did not manifest within a year of service separation.  

3.  Coronary artery disease is recognized by VA as a disorder which is causally related to exposure to herbicide agents used in Vietnam.

4.  A chronic low back disorder was not manifested during the Veteran's active duty service or within one year of his discharge therefrom, nor is a current low back disability otherwise related to such service or to any injury during service, and a current low back disability was not caused or chronically worsened by a service-connected disability. 

5.  In a September 1998 rating decision, the Veteran was denied service connection for a renal mass and bladder cancer.  He was so informed that same month, and did not initiate an appeal of this determination within the year after he was notified of the decision.

6.  Evidence received since September 1998 as to the issue of service connection for a renal mass is cumulative or redundant of evidence previously considered, and by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.  

7.  Evidence received since September 1998 as to the issue of service connection for bladder cancer is cumulative or redundant of evidence previously considered, and by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.  

8.  In a November 1990 rating decision, the Veteran was denied service connection for a left knee disability.  He was so informed in December 1990, and did not initiate an appeal of this determination within the year after he was notified of the decision.

9.  Evidence received since November 1990 as to the issue of service connection for a left knee disability is cumulative or redundant of evidence previously considered, and by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.  

10.  In a December 1996 rating decision, the Veteran was denied service connection for prostate cancer.  He was so informed that same month, and did not initiate an appeal of this determination within the year after he was notified of the decision.  

11.  Evidence received since December 1996 as to the issue of service connection for a prostate disability is cumulative or redundant of evidence previously considered, and by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  A current right knee disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Coronary artery disease may be presumed to have been incurred as a result of herbicide exposure during military service, and service connection for this disorder is thus warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

3.  A low back disability was not incurred in or aggravated by the Veteran's active duty service and is not proximately related to service-connected disability, nor may it be presumed to be incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

4.  The September 1998 rating decision which denied service connection for a renal mass and bladder cancer is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a renal mass, status post nephrectomy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bladder cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

7.  The November 1990 rating decision which denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

9.  The December 1996 rating decision which denied service connection for prostate cancer is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a prostate disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In May 2002, March 2003, February 2004, October 2005, September 2006, February 2007, August 2010, and December 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the July 2001 and July 2005 adverse determinations on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in February 2012.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board also notes the Veteran seeks to reopen several service connection claims previously denied by VA.  In the context of such claims, the VCAA notice must include the evidence and information that is necessary to reopen the claims and the evidence and information that is necessary to establish the underlying claims for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board concedes the Veteran was not initially afforded appropriate Kent notice prior to the initial determination of these claims, but such a notice deficiency was corrected in an August 2010 letter, and he was afforded readjudication of these issues on several occasions, most recently in February 2012.  Thus, any timing deficiency was properly cured.  Id.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in October 2010 and June 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service connection

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, valvular heart disease, and hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Additionally, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  

If the Veteran was exposed to an herbicide agent during service, certain enumerated diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  In order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran is also noted to have participated in combat.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . .  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

a.  Right knee

The Veteran seeks service connection for a right knee disability.  The general criteria for the award of service connection have been noted above and need not be repeated here.  

The Veteran's service treatment records are negative for any noted disabilities of the right knee.  A September 1969 military retirement medical examination was negative for any abnormalities of the joints or lower extremities.  The Veteran has stated that he injured his knee on several occasions during military service, including in the 1950's when he was struck by an out-of-control aircraft, and in the 1960's in Vietnam, when he was in a building that was damaged by an enemy attack.    

The post-service medical records are likewise negative for complaints or findings of any right knee disorder for many years after service.  As to his right knee, there is no documentation of record of any disorder until November 1987, when he sought treatment for right knee pain at a military medical clinic.  At that time, a five year history of a right knee disorder, resulting from a twisting injury, was noted.  He reportedly underwent arthroscopic surgery on his right knee at that time.  Private medical records confirm ongoing right knee pain, attributed to severe degenerative joint disease confirmed on X-ray.  Eventually, he had a total knee replacement on the right knee in 1993.  Thereafter, the post-service medical records confirm a current diagnosis of right knee degenerative joint disease, status post total knee replacement.  On presentation of the Veteran's claims file to a VA physician in June 2011, in order to obtain an opinion regarding the etiology of the Veteran's right knee disability, the examiner noted the Veteran's reports of in-service injuries to his right knee.  The examiner also noted the length of time between the Veteran's service separation and the first documented post-service treatment for a right knee disability.  Based on his review of the claims file, the examiner found it less likely than not that the Veteran's current right knee disability was incurred during active service or was otherwise related to a disease or injury incurred therein, due to the length of time between the Veteran's in-service injuries, and his first documented treatment of the right knee.  

The Veteran has reported that that in the mid-1970s, he sought private treatment for his right knee, culminating in arthroscopic surgery to drain swollen bursas in both knees.  He stated that he attempted to obtain records of this treatment, but the surgeon who performed it was no longer practicing.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a right knee disability.  While the Board recognizes that the Veteran participated in combat, and thus the presumptions of 38 U.S.C.A. § 1154(b) apply, the Board must also conclude that the Veteran's in-service injuries of the right knee were acute and transitory, without residuals, as none were noted on service separation, and for many years thereafter.  Additionally, when the Veteran's claim was presented to a VA physician, that physician concluded that a nexus between the Veteran's in-service injuries and his current right knee degenerative joint disease was less likely than not, given the gap in time between service separation and the first documented treatment for a right knee disability.  A lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In the absence of competent evidence to the contrary, service connection for a right knee disability is not warranted.   

The Veteran and his son have alleged that the Veteran's current degenerative joint disease of the right knee is related to in-service injuries to his right knee.  As laypersons, however, the Veteran and his son are not capable of making medical conclusions; thus, their statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the lay statements therein cannot be accepted as competent medical evidence.  

The Veteran has also asserted that his exposure to herbicides during military service may have also contributed to his current right knee disability.  As noted above, the Veteran's herbicide exposure is conceded by VA; nevertheless, degenerative joint disease is not among the disorders for which service connection is presumed in veterans with herbicide exposure, and he has not otherwise presented competent evidence linking his current right knee disability to his in-service herbicide exposure.  

In conclusion, competent evidence has not been presented establishing that a current right knee disability results from an in-service disease or injury, or that such a disability manifested to a compensable degree within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Coronary artery disease

The Veteran seeks service connection for coronary artery disease.  For veterans with confirmed herbicide exposure, service connection will be presumed, in the absence of evidence to the contrary, for certain statutorily-enumerated disabilities which manifest within specific time periods following service.  See 38 C.F.R. § 3.309(e).  Ischemic heart disease, to include coronary artery disease, was recently added to these presumptive disorders. 

In the present case, the Veteran's service personnel records confirm service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, his exposure to herbicides is presumed.  As coronary artery disease is among the presumptive diseases found at 38 C.F.R. § 3.309(e), a grant of service connection for coronary artery disease on a presumptive basis due to Agent Orange exposure is warranted. 

c.  Low back disability

The Veteran seeks service connection for a low back disability.  The general criteria for the award of service connection have been noted above and need not be repeated here.  

The Veteran contends that he experienced a low back injury in the 1950s when he was struck by a runaway jet aircraft.  He explains that this injury, as well as the normal rigors of life as a naval aviator, resulted in continuous back pain in service for which he did not seek treatment out of fear of being grounded.  He also contends that the back disorder was caused or aggravated by his bilateral knee disorders.  

The service treatment records show that the Veteran was treated in May 1956 for a back strain.  A September 1969 service separation examination was negative for any abnormality of the spine, however.  

On file are VA, private and military hospital records covering the period from 1987 to 2007.  The records are silent for any complaints or findings regarding a low back disorder until 1999.  At a July 1990 examination, the Veteran reported being struck by a jet in service, but did not mention any back injury or current back problems, and physical examination of the spine was negative for any abnormalities.  Beginning in 1999 the Veteran was treated for degenerative disc disease, degenerative joint disease, and stenosis of his low back, eventually requiring surgery in 2002.  In July 2001 the Veteran reported to his private physician, M.G., M.D., that his back problems began in 1999; he did not mention any service injury or service low back complaints.  A laminectomy of the lumbosacral spine was afforded the Veteran in January 2002, performed by Dr. G.  In a September 2005 entry, Dr. G. indicated that the Veteran's low back disability began as a degenerative disease which took years to develop.  He noted that the Veteran informed him of an injury to the back in service caused by a jet aircraft striking him, for which he required hospitalization.  The Veteran indicated that he never reported his low back complaints in service out of fear for his job.  Dr. G. concluded that the Veteran's degenerative arthritis of the low back was service-related.  

In a June 2006 statement, the Veteran's son indicated that the Veteran was worried about passing flight physicals in service.  

In an August 2006 statement, Mr. G.N., Jr. indicated that he served with the Veteran from 1951 to 1953, and that although he had no first-hand knowledge of the Veteran's claimed service injury, he had no reason to doubt the Veteran's account.  

The Veteran was afforded a VA examination in October 2006.  He reported being struck in the back by a jet aircraft in 1955.  The examiner noted that the service records did show treatment for a back strain in 1956, but were silent for any further reference to back problems, and that the post-service records were silent for any reference to back problems until decades after service.  The examiner also reviewed Dr. G.'s opinion.  After physical examination, the examiner diagnosed the Veteran as having degenerative disc disease, degenerative joint disease, and spinal stenosis.  The examiner concluded that it was less likely than not that the current back disability resulted from events in service.  The examiner explained that there was no treatment shown of a chronic disorder until more than 30 years after service, and that it was likely there were other factors which contributed to the development of the disorder.

Most recently, the Veteran was scheduled for a VA examination for a medical opinion by a VA physician in October 2010.  The claims file was reviewed in conjunction with the examination.  A history of low back pain following a 1956 aircraft accident was reported by the Veteran.  The Veteran stated that while his low back pain continued during military service, he did not report or seek treatment for his pain, as he did not wish to affect his flight status.  He also stated that his low back was further injured in the 1960's in Vietnam when the building in which he was sleeping was destroyed by an enemy attack.  He was treated at that time, but continued to fly.  Following service separation in 1969, the Veteran denied any major back problems until the late 1980's, when his knees began to significantly bother him.  Ultimately, his low back pain worsened to the point that he underwent lumbar spinal surgery in 2002.  Currently, he still experienced recurrent low back pain, especially with activity.  Physical examination confirmed advanced degenerative disc disease at multiple levels of the lumbosacral spine.  After examining the Veteran and reviewing the claims file, the VA physician determined that while the Veteran did exhibit low back pain during military service, it was less likely than not that his current spinal disability was related to military service.  The examiner concluded that because the Veteran was without treatment of his low back following service separation in 1969 until the late 1980's, it was unlikely that a chronic low back disorder existed at the time he separated from service.  The examiner noted that the Veteran was without lumbar pathology at the time he was treated for renal cancer, suggesting a chronic lumbosacral spine disability did not manifest during military service, or within a year thereafter.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a low back disability.  Although the Veteran was treated for a back strain in 1956, the remainder of his service treatment records are silent for any further reference to back complaints or findings.  As noted above, the Veteran has reported an injury to his back following an enemy attack on his quarters at Cam Ranh Bay Naval Base.  As this injury arose from combat, it is accepted as true as reported by the Veteran.  Nevertheless, his September 1969 service separation examination was negative for any abnormality of the spine at that time, and he did not seek treatment for a low back disability for many years thereafter.  The combat presumptions of 38 U.S.C.A. § 1154(b) do not excuse a claimant from demonstrating a nexus between an in-service disease or injury and a current disability.  See Wade, 11 Vet. App. at 305 (1998).  Additionally, a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As noted above, treatment records from 1987 to the present do not reflect complaints of low back pain until 1999, and examinations of the spine prior to 1999 did not reveal any abnormalities.  Thus, the preponderance of the evidence suggests against a link between an in-service disease or injury and the Veteran's current degenerative disc disease and spinal stenosis of the lumbosacral spine.  

In support of the claim the Veteran has submitted the aforementioned opinion of Dr. M.G., indicated that his low back disorder is related to service.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, Dr. G.'s opinion, is based solely on the Veteran's report of history, without independent review of his entire medical history.  Specifically, Dr. G. did not address the lack of complaints regarding the Veteran's low back for many years after service, even while the Veteran was receiving treatment for other medical disorders.  In contrast, the October 2006 and more recently October 2010 examiners reviewed the claims files, including Dr. G.'s opinion, and concluded that the current low back disability was not related to any in-service disease or injury.  Both examiners provided a rationale for the opinion which is consistent with the record.  The Board accords greater probative value to the VA examiners' opinions, given that they were both based on a review of all the evidence of record, and are consistent with the Veteran's actual history as shown in the evidence on file.  

The Veteran also contends in the alternative that his low back disorder was caused by his bilateral knee disability.  Service connection is not in effect for a right or left knee disability, and therefore service connection for a low back disability as secondary to those disorders is not warranted.  Regarding the Veteran's contentions that his degenerative disc disease of the spine is a result of herbicide exposure during military service, degenerative disc disease is not on the list of disorders for which service connection is presumed for veterans with confirmed herbicide exposure, such as the present Veteran.  Additionally, the Veteran has not submitted competent evidence of a nexus between his degenerative disc disease and his confirmed herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has provided his own contentions regarding the etiology of his current low back disability.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders such as degenerative disc disease are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, service connection for a low back disability must be denied.  No competent evidence linking the current low back disability to service or any event in service, or otherwise suggesting a relationship to any service-connected disorder has been presented, and the Board therefore finds that service connection for low back disability is not warranted.  As the preponderance of the evidence is therefore against the claim, the claim for service connection for low back disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 



III.  New and material evidence

The Veteran seeks to reopen previously-denied service connection claims for a renal mass, status post nephrectomy, bladder cancer, a left knee disability, and a prostate disability.  Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  

For claims to reopen received prior to August 29, 2001, as is the case here, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims filed on and after August 29, 2001, new and material evidence is defined as set out at 66 Fed. Reg. 45620, 45630 (August 29, 2001) and codified at 38 C.F.R. § 3.156.  Since the matter currently before the Board was initiated in 1999, however, the pre-August 29, 2001 definition of new and material evidence must be used.)  

In determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  When determining whether the appellant has submitted new and material evidence sufficient to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim on any basis, i.e., on the merits or denying reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

a.  Renal mass

The Veteran seeks to reopen his service connection claim for a renal mass, status post nephrectomy.  Service connection for this disability was denied in a September 1998 rating decision, and a timely appeal was not initiated.  As the Veteran did not initiate an appeal of this determination, it became final one year after the date of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002).  

In the September 1998 denial, the RO concluded that while a current diagnosis of a renal mass was established, renal cancer was not a disability for which service connection was presumed for veterans with confirmed herbicide exposure, and the disability itself manifested many years after service.  In support of his application to reopen, the Veteran has submitted various private and VA medical treatment records, as well as his own contentions.  This evidence, however, only confirms the Veteran's current diagnosis of a renal mass, status post nephrectomy; it does not, however, suggest onset of this disability as a result of service, or as the result of herbicide exposure therein.  In failing to suggest onset of the Veteran's renal cancer either in-service, within a year thereafter, or as the result of herbicide exposure therein, this evidence of a current diagnosis is cumulative and redundant of evidence already considered, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  

Subsequent to the September 1998 rating decision, the National Academy of Sciences (NAS) released in July 2007 its seventh report pursuant to the Agent Orange Act of 1991, entitled "Veterans and Agent Orange: Update 2006."  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 14391 (Mar. 25, 2010).  Among other findings, the NAS determined that inadequate or insufficient evidence existed of an association between herbicide exposure and certain disorders, to include renal cancer.  Id.  While both new and pertinent, this evidence suggests against the Veteran's claim, and it is therefore not so significant that it must be considered in order to fairly decide the merits of the claim.  

The Veteran has also submitted his own contentions regarding the etiology of his renal mass.  As similar contentions were already of record at the time of the September 1998 rating decision, and these new contentions do not suggest or point to any additional medical or other competent evidence, the Veteran's contentions are not new and material.  

In conclusion, the Veteran has not presented new and material evidence with which to reopen his claim of service connection for a renal mass, status post nephrectomy, and his application to reopen must thus be denied.  

b.  Bladder cancer

The Veteran seeks to reopen his service connection claim for bladder cancer.  Service connection for this disability was denied in a September 1998 rating decision, and a timely appeal was not initiated.  As the Veteran did not initiate an appeal of this determination, it became final one year after the date of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002).  

In the September 1998 denial, the RO concluded that bladder cancer was not a disability for which service connection was presumed for veterans with confirmed herbicide exposure, and the disability itself manifested many years after service.  In support of his application to reopen, the Veteran has submitted various private and VA medical treatment records, as well as his own contentions.  This evidence, however, only confirms the Veteran's current diagnosis of bladder cancer; it does not, however, suggest onset of this disability as a result of service, or as the result of herbicide exposure therein.  In failing to suggest onset of the Veteran's bladder cancer either in-service, within a year thereafter, or as the result of herbicide exposure therein, this evidence of a current diagnosis is cumulative and redundant of evidence already considered, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  

As noted above, subsequent to the September 1998 rating decision, the NAS released a July 2007 report pursuant to the Agent Orange Act of 1991, entitled "Veterans and Agent Orange: Update 2006."  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 14391 (Mar. 25, 2010).  Among other findings, the NAS determined that inadequate or insufficient evidence existed of an association between herbicide exposure and certain disorders, to include urinary bladder cancer.  Id.  While both new and pertinent, this evidence suggests against the Veteran's claim, and it is therefore not so significant that it must be considered in order to fairly decide the merits of the claim.  

The Veteran has also submitted his own contentions regarding the etiology of his bladder cancer.  As similar contentions were already of record at the time of the September 1998 rating decision, and these new contentions do not suggest or point to any additional medical or other competent evidence, the Veteran's contentions are not new and material.  

In conclusion, the Veteran has not presented new and material evidence with which to reopen his claim of service connection for bladder cancer, and his application to reopen must thus be denied.  

c.  Left knee disability

The Veteran seeks to reopen his service connection claim for a left knee disability.  Service connection for this disability was denied in a November 1990 rating decision, and a timely appeal was not initiated.  As the Veteran did not initiate an appeal of this determination, it became final one year after the date of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002).  

In the November 1990 denial, the RO concluded that a left knee disease or injury was not demonstrated during service, and a nexus to a current left knee disability was not established.  In support of his application to reopen, the Veteran has submitted various private and VA medical treatment records, as well as his own contentions.  This evidence, however, only confirms the Veteran's current diagnosis of severe degenerative joint disease, status post total knee replacement in 1999; it does not suggest onset of this disability as a result of an in-service disease or injury.  In failing to suggest onset of the Veteran's left knee disorder either in-service, within a year thereafter, or as the result of herbicide exposure therein, this evidence of a current diagnosis is cumulative and redundant of evidence already considered, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  

The Veteran has also submitted his own contentions regarding the etiology of his left knee disability.  He has alleged a nexus between various in-service injuries to the left knee, including a 1956 aircraft accident and a 1966 enemy attack against his base in Vietnam, and his current degenerative joint disease of the left knee.  He has also alleged his knee was damaged secondary to herbicide exposure while serving in Vietnam.  As similar contentions were already of record at the time of the November 1990 rating decision, and these new contentions do not suggest or point to any additional medical or other competent evidence, the Veteran's contentions are not new and material.  

In conclusion, the Veteran has not presented new and material evidence with which to reopen his claim of service connection for a left knee disability, and his application to reopen must thus be denied.  

d.  Prostate disability

The Veteran seeks to reopen his service connection claim for a prostate disorder.  Service connection for prostate cancer was denied in a December 1996 rating decision, and a timely appeal was not initiated.  As the Veteran did not initiate an appeal of this determination, it became final one year after the date of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002).  

In the December 1996 denial, the RO concluded that a current diagnosis of prostate cancer had not been demonstrated.  While the Veteran had a current diagnosis of an enlarged prostate, a diagnosis of prostate cancer was not of record.  Additionally, the Veteran's enlarged prostate had not manifested during military service; hence, his claim was denied.  In support of his application to reopen, the Veteran has submitted various private and VA medical treatment records, as well as his own contentions.  In failing to suggest onset of a prostate disorder either during service, within a year thereafter, or as the result of herbicide exposure therein, this evidence of a current diagnosis is cumulative and redundant of evidence already considered, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  The evidence does not suggest a current diagnosis of prostate cancer, a disorder which the Board recognizes as among the disabilities for which service connection is presumed in veterans with confirmed herbicide exposure.  38 C.F.R. § 3.309(e).  

The Veteran has also submitted his own contentions regarding the etiology of his benign prostatic hypertrophy.  He has alleged a nexus between his current prostate disorder and his herbicide exposure while serving in Vietnam.  As similar contentions were already of record at the time of the December 1996 rating decision, and these new contentions do not suggest or point to any additional medical or other competent evidence, the Veteran's contentions are not new and material.  

In conclusion, the Veteran has not presented new and material evidence with which to reopen his claim of service connection for a prostate disability, and his application to reopen must thus be denied.  



(CONTINUED ON NEXT PAGE)



















ORDER

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for coronary artery disease, post coronary artery bypass graft, is granted.  

Entitlement to service connection for a low back disability is denied.  

In the absence of new and material evidence, the application to reopen a service connection claim for a renal mass, status post nephrectomy is denied.  

In the absence of new and material evidence, the application to reopen a service connection claim for bladder cancer is denied.  

In the absence of new and material evidence, the application to reopen a service connection claim for a left knee disability is denied.  

In the absence of new and material evidence, the application to reopen a service connection claim for a prostate disability is denied.  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


